Citation Nr: 0501846	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-17 769	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Propriety of the initial 10 percent evaluation of chronic 
left knee strain.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1954 to June 1958.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO granted service 
connection for a chronic left knee strain, which was 
initially evaluated as 10 percent disabling.  The veteran 
contested this initial evaluation.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  The most probative medical evidence establishes that the 
veteran's left knee disability is characterized by constant 
symptoms that have resulted in minimal limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for a chronic left knee strain has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Code 5260 (2004).  See also VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997), VAOPGCPREC 9-98 
(Aug. 14, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in July 2002 and April 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for his left 
knee disability.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The letter of July 2002 
was issued to the veteran prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision in December 
2002.  The veteran was informed of the laws and regulations 
pertinent to his claim, the evidence used to evaluate his 
claim, and VA reasons and bases for denying his claim in the 
Statement of the Case (SOC) issued in May 2003 and subsequent 
Supplemental Statement of the Case (SSOCs).  Therefore, the 
content and timing of these notifications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
examinations in October 2002 and September 2003.  These 
examinations provided detailed medical histories, findings on 
examination, and appropriate opinions on the severity of the 
veteran's left knee disability.  The October 2002 examiner 
noted he had reviewed the VA treatment records and the 
September 2003 examiner indicated that he had reviewed the 
medical history contained in the claims file.  Regardless, 
the noted medical histories are consistent and accurate.  In 
addition, the examiners provided evidence regarding the level 
of functional loss during periods of symptomatic flare-up.  
See 38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Based on this evidence, the Board finds 
that the examinations are adequate for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO made repeated requests for the 
veteran to identify evidence pertinent to his claims.  He has 
identified VA and private treatment.  These records were 
obtained and associated with the claims file.  VA has also 
obtained his service medical records.  The veteran has not 
requested a hearing before VA.  Thus, the Board concludes 
that all pertinent evidence regarding the issues decided 
below has been obtained and incorporated into the claims 
file.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation

Private treatment records indicate that the veteran underwent 
in January 2001 arthroscopic partial medial meniscectomy of 
the right knee surgery to repair a torn medial meniscus and 
degenerative joint disease.   

VA outpatient record of December 2001 noted the veteran's 
related history of having rheumatoid arthritis in multiple 
joints, to include his left knee.  He reported that his left 
knee hurt most of the time.  On a scale of one (no pain) to 
ten (extreme pain), he claimed the pain level in his left 
knee was at eight.  He noted that this pain was constant.  On 
examination, there was swelling in the anterior aspect of the 
left knee.  He was able to ambulate without assistive 
devices.  The veteran acknowledged that he walked in his 
neighborhood for exercise.  Muscle strength in the left lower 
extremity was five on a scale from one (no strength) to five 
(normal strength).  Range of motion in the left lower 
extremity was noted to be "within functional limits."  His 
endurance was rated to be "fair."  

The veteran was afforded a VA orthopedic examination in 
October 2002.  The veteran complained of pain, stiffness, and 
swelling about his left knee.  His left knee symptoms were 
precipitated by walking and standing, and alleviated by rest.  
He also took over-the-counter pain medication, which would 
provide a moderate degree of relief.  The veteran also 
claimed this his left knee symptomatology was subject to 
periodic flare-ups and would result in decreased functional 
ability.  He claimed that his left knee prevented him from 
walking distances and he was forced to use a cane to walk.

On examination, the veteran had an antalgic gait.  There was 
pain and tenderness on motion of the left knee at the medial 
joint line.  However, repetitive use exercises during 
examination failed to show the existence of additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance.  Range of motion in the left knee was found to be 
from 0 degrees extension to 135 degrees flexion.  There was 
mild pain on the extreme flexion at the medial joint line.  
There was no laxity about the knee.  The diagnosis was a 
chronic left knee strain of moderate degree.

A letter was received from the veteran's private physician in 
April 2003.  It was noted that the veteran had a history of 
intermittent bilateral knee pain that appeared to be 
attributed to old meniscus injuries.  It was also noted that 
the veteran had developed degenerative changes as a result of 
altered biomechanics.  The veteran's symptoms had reportedly 
lessened in frequency and severity in recent years.

A VA outpatient record of May 2003 reported that the veteran 
was being seen for sinus pain and a history of sinusitis.  It 
was noted that the veteran had a history of right knee 
degenerative joint disease.  Examination reported no findings 
directly attributable to the left knee.  The assessments 
included degenerative joint disease of the left knee.  An 
outpatient record of June 2003 indicated that the veteran was 
fitted for a left knee brace due to degenerative joint 
disease.  

The veteran was given another VA orthopedic examination in 
September 2003.  He complained of a constant sharp pain in 
the left knee that he rated at ten.  This joint also 
reportedly had stiffness, swelling, giving way, and lack of 
endurance.  He noted that precipitating factors for his 
symptoms was repetitive use and that his pain was alleviated 
by rest and pain medication.  However, he denied that his 
left knee symptoms had resulted in any additional limitation 
of motion or functional impairment.  The veteran required a 
cane for ambulation.  He denied any symptoms of left knee 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  The veteran reported that he was not able to 
stand for any length of time and could not mow his yard or do 
recreational activities.  He denied using any type of 
prosthesis or brace for the left knee.

On examination, range of motion in the left knee was from 0 
degrees extension to 130 degrees flexion.  (The examiner 
reported that normal range of motion in a knee joint was from 
0 to 130 degrees).  These findings included limitation due to 
pain.  However, the examiner opined that the veteran's range 
of motion would be additionally limited by pain following 
repetitive use.  There was no evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding associated with the left knee.  The 
veteran walked with a normal gait with no limitations to 
standing or walking.  No evidence of ankylosis was present on 
examination.  All testing and signs for knee instability were 
reported to be negative.  X-ray of the left knee was reported 
to be normal.  The diagnoses included residuals of a left 
knee sprain. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The veteran's chronic left knee strain is currently rated 10 
percent disabling effective on November 27, 2001 under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 (limitation of flexion).  Under this 
Code, knee flexion limited to 45 degrees is to be rated as 10 
percent disabling, while limitation to 30 degrees is 
evaluated as 20 percent disabling.  

The veteran asserted in his substantive appeal of June 2003, 
that he had constant pain in his left knee with instability 
of the joint.  Based upon the principle set forth in Esteban, 
the VA General Counsel held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Code 5257, 5262, and 5263) and those evaluating 
range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  
See VAOPGCPREC 23-97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  

VA outpatient records have noted impressions for degenerative 
changes (arthritis) in the left knee joint.  The private 
physician noted in April 2003 that rheumatoid arthritis 
affected the "knees."  However, subsequent X-rays taken in 
September 2003 found the left knee joint normal.  It appears 
the impression of degenerative joint disease was provided in 
May 2003 by a physical therapist based on observation of the 
joint.  The Board finds that the radiological study of 
September 2003, as a diagnostic test, is more probative 
regarding the existence of degenerative changes within the 
joint.  That is, non-surgical exterior observation cannot see 
degenerative changes within a joint.  Based on the 
radiological evidence, the Board concludes that the left knee 
does not currently suffer with degenerative changes.  There 
is no diagnostic evidence that any residuals of rheumatoid 
arthritis affect the left knee joint.  Therefore, evaluation 
of this disability is not contemplated under the criteria of 
Codes 5002, 5003, 5010.

Range of motion testing in October 2002 was noted to be from 
0 to 135 degrees.  In September 2003, range of motion was 
tested to be from 0 to 130 degrees.  The veteran has been 
inconsistent in reporting whether he has periodic symptomatic 
flare-up of his left knee disability.  In December 2001, 
endurance of the left knee joint was reported to be fair, and 
the examiner of September 2003 opined that range of motion 
would undergo additional limitation during periods of 
repetitive use.  Based on the content of these reports, these 
findings appear to be merely estimates made by the examiners.  
However, the examiner of October 2002 specifically reported 
that he had subjected the veteran's left knee to repetitive 
use exercises during the examination.  After such exercises, 
there was no increase in symptomatology.

Based on the reported methodologies used by the various 
examiners, the Board finds that he results noted in October 
2002 are the most probative regarding the existence and 
degree of increased symptomatology during periodic flare-up.  
These findings were based on actual physical testing of the 
joint, unlike the other examiners' opinions, which appear to 
be based on the veteran's reports and the examiners' guesses.  
Applying the principles of 38 C.F.R. §§ 4.40 and 4.45, and 
considering both the lay and objective evidence, the Board 
finds that the veteran's left knee disability has resulted in 
relative constant symptoms without any periods of significant 
symptomatic flare-up.

The objective evidence of record reveals range of motion in 
the left knee substantially better than that warranting any 
increased evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  See 
VAOPGCPREC 9-2004.  Additionally, to assign separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., Diagnostic Codes 5260 and 
5261) would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14.  

As there is no indication of dislocated or removed semilunar 
cartilage or objective evidence of locking or effusion in the 
left knee, evaluations under Codes 5258 and 5259 are not 
warranted.  Finally, the medical (to include radiological 
studies) and lay evidence has not indicated ankylosis or 
fixation of the left knee joint and consideration of the 
criteria under Code 5256 would not be appropriate.  Thus, a 
preponderance of the evidence is against any increased 
evaluation for limitation of motion in the left knee.

The examiners have consistently found no evidence of 
instability in the left knee.  While the veteran claims that 
such symptoms exist, repetitive testing in October 2002 
failed to elicit such symptoms on objective examination.  
While the veteran was reportedly fitted for a left knee brace 
in June 2003, he informed the examiner in September 2003 that 
he did not use a brace on this joint.  There is no 
radiological evidence of nonunion or malunion in the tibia or 
fibula bones.  There is no diagnosis of genu recurvatum.  
Based on this evidence, the Board finds that the veteran's 
left knee does not warrant a separate evaluation for 
instability under Codes 5257, 5262, or 5263.   

The medical evidence does indicate that the veteran has 
significant problems with ambulation and must use a cane to 
walk.  However, this evidence also shows that significant 
disabilities exist with other joints of the lower extremities 
to include the hips and right knee.  There is little to no 
medical evidence to support any type of nexus between his 
current ambulation problems and his left knee disability.  
Based on the above analysis, the Board finds that the 
preponderance of the evidence is against an evaluation of 
more than 10 percent disabling for the veteran's chronic left 
knee strain.

In light of the minimal objective findings, the Board finds 
that the current 10 percent disability rating will adequately 
compensate the veteran for any pain and functional loss he 
may experience when using his left knee.  The Board has 
resolved all reasonable doubt in the veteran's favor.  While 
the appellant is competent to report symptoms, a 
preponderance of the medical findings is against a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that the 
disability in the current case has not significantly changed 
since November 2001; therefore, a uniform rating is 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for a chronic left knee strain is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


